IN THE SUPREME COURT OF THE STATE OF NEVADA


                 KATHRYN REYNOLDS; AND NORMAN                  No. 70260
                 GARAND,
                                     Appellants,
                               vs.
                 NATIONAL DEFAULT SERVICING                                  FILED
                 CORPORATION, AN ARIZONA
                 CORPORATION; GREGORY WILDE, A
                                                                     MAY 1 1 2016
                 NEVADA ATTORNEY; AND CINDY                        datiLE.U.itAWAI

                 LEE STOCK, A NEVADA ATTORNEY,
                                                                             CLERK  -

                                     Respondents.
                                   ORDER DISMISSING APPEAL
                          This is a pro se appeal. Second Judicial District Court,
                 Washoe County; Elliott A. Sattler, Judge.
                             Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Specifically, we are unable to
                 discern whether this court has jurisdiction to consider the instant appeal
                 because appellants fail to identify any appealable order. Moreover, it
                 appears from the district court docket entries and minutes that the case
                 has been removed to the federal court. Accordingly, it appears that no
                 final judgment has been entered. A notice of appeal filed before entry of a
                 final written judgment is premature and of no effect.     See NRAP 4(a)(1);
                 Rust v. Clark Cty. School District, 103 Nev. 686, 747 P.2d 1380 (1987). We
                 conclude that we lack jurisdiction, and we
                             ORDER this appeal DISMISSED.



                                         Douglas




SUPREME COURT
        OF
     NEVADA


(0) 1947A    a
                cc:   Hon. Elliott A. Sattler, District Judge
                      Kathryn Reynolds
                      Norman Garand
                      Malcolm Cisneros
                      Tiffany & Bosco, P. A.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(DJ 1947A